In re Liverpool/London Steamship; Protection & Indemnity Assn.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 92CA-2638; Parish of Orleans, Civil District Court, Div. “C”, No. 90-10915.
Granted. The judgments of the court of appeal and trial court are vacated and the case is remanded to the trial court for an evidentiary hearing on defendant’s exception of no right of action to determine whether the accident occurred in Louisiana or the policy was issued or delivered in this state as required by the Direct Action Statute, La. R.S. 22:655, as interpreted by this Court in Esteve v. Allstate Insurance Co., 351 So.2d 117 (La.1977).
DENNIS, J., not on panel.